Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “distance” claimed in Claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,085,187 to Black.
In Reference to Claim 1
Black discloses an oil pump, comprising: a pump housing(Fig. 2, annotated by the examiner) including a rotor housing space inside; an inner rotor (Fig. 2, 42) and an outer rotor (Fig. 2, 44) being housed in the rotor housing space; a pump room being formed by the inner rotor and the outer rotor in the pump housing; and a shaft (Fig. 2, 14) being inserted through the inner rotor, wherein the pump housing includes a suction port (Fig. 2, 36) that supplies oil to the pump room, a discharge port (Fig. 2, 40) that discharges oil from the pump room, and a seal portion (Fig. 2, 72) that suppresses leakage of oil from the pump room to outside of the pump room, the shaft includes a small diameter portion (Fig. 2, 12’) and a large diameter portion (Fig. 2, 18) having different diameters, the small diameter portion is connected to the inner rotor, and the shaft and the inner rotor integrally rotate, and the seal portion is in contact with a side surface of the inner rotor extending in a diameter direction of the shaft (As 

    PNG
    media_image1.png
    556
    623
    media_image1.png
    Greyscale

In Reference to Claim 2
Black discloses wherein the shaft is in non-contact with the seal portion (Fig. 2, 72), and, in a shaft direction of the shaft, the shaft is supported by a portion on one side in the shaft direction with respect to the seal portion and a portion on another side in the shaft direction with respect to the seal portion and the inner rotor (As showed in Fig. 2).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of US Patent Publication 2013/0052058 to Motohashi et al (Motohashi).
In Reference to Claims 3 and 4
Black discloses the oil pump comprising the stepped shaft.
Black does not teach an inclined step surface.
Motohashi discloses a gear oil pump comprising a stepped shaft with inclined surface (As showed in Fig. 1)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Black to incorporate teachings from Motohashi.  Doing so, would result in a stepped shaft with an inclined surface being integrated into the design of Black.  Both inventions of Black and Motohashi are for geared oil pump with stepped shaft.  A person with ordinary skill in the art will adopt an inclined surface for the stepped shaft in order to reduce the stress concentration at the right angled step.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Black and Motohashi as applied to claim 4 above, and further in view of US Patent Publication 2014/0154120 to Izutsu.
In Reference to Claim 8
Black discloses the oil pump with the inner gear and the outer gear.
Black does not teach a distance from an end surface of the suction port and the discharge port on a side closer to a shaft core of the shaft to the shaft core is shorter than a distance from a tooth bottom of the inner rotor to the shaft core.
Izutsu teaches a distance from an end surface of the suction port and the discharge port on a side closer to a shaft core of the shaft to the shaft core is shorter than a distance from a tooth bottom of the inner rotor to the shaft core (Fig. 2A, annotated by the examiner)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Black and Motohashi as applied to Claim 4 to incorporate teachings from Izutsu.  Doing so, would result in the distance from an end surface of the suction port and the discharge port on a side closer to a shaft core of the shaft to the shaft core is shorter than the distance from a tooth bottom of the inner rotor to the shaft core.  Both inventions of Black and Izutsu are for oil pumps, Izutsu teaches a design of gear pump has an extremely simple structure and also has high precision as a manufactured product (Paragraph 11).

    PNG
    media_image2.png
    673
    629
    media_image2.png
    Greyscale

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Black in view of Izutsu.
In Reference to Claims 5 and 6
Black discloses the oil pump with the inner gear and the outer gear.
Black does not teach a distance from an end surface of the suction port and the discharge port on a side closer to a shaft core of the shaft to the shaft core is shorter than a distance from a tooth bottom of the inner rotor to the shaft core.
Izutsu teaches a distance from an end surface of the suction port and the discharge port on a side closer to a shaft core of the shaft to the shaft core is shorter than a distance from a tooth bottom of the inner rotor to the shaft core (Fig. 2A, annotated by the examiner)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Black to incorporate teachings from Izutsu.  Doing so, would result in the distance from an end surface of the suction port and the discharge port on a side closer to a shaft core of the shaft to the shaft core is shorter than the distance from a tooth bottom of the inner rotor to the shaft core.  Both inventions of Black and Izutsu are for oil pumps, Izutsu teaches a design of gear pump has an extremely simple structure and also has high precision as a manufactured product (Paragraph 11).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Black and Motohashi as applied to claim 3 above, and further in view of US Patent Publication 2014/0154120 to Izutsu.
In Reference to Claim 7
Black discloses the oil pump with the inner gear and the outer gear.
Black does not teach a distance from an end surface of the suction port and the discharge port on a side closer to a shaft core of the shaft to the shaft core is shorter than a distance from a tooth bottom of the inner rotor to the shaft core.
Izutsu teaches a distance from an end surface of the suction port and the discharge port on a side closer to a shaft core of the shaft to the shaft core is shorter than a distance from a tooth bottom of the inner rotor to the shaft core (Fig. 2A, annotated by the examiner)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Black and Motohashi as applied to Claim 3 to incorporate teachings from Izutsu.  Doing so, would result in the distance from an end surface of the suction port and the discharge port on a side closer to a shaft core of the shaft to the shaft core is shorter than the distance from a tooth bottom of the inner rotor to the shaft core.  Both inventions of Black and Izutsu are for oil pumps, Izutsu teaches a design of gear pump has an extremely simple structure and also has high precision as a manufactured product (Paragraph 11).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        1/27/2022